Citation Nr: 0834106	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-08 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to compensation for disabilities associated 
surgery performed at a VA facility in February 2004, under 
the provisions of 38 U.S.C.A. § 1151.  



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1956.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming compensation based on disability that 
he believes he incurred as the result of surgery that was 
preformed in February 2004.  Specifically, the veteran 
asserts that his spinal disorder was aggravated during the 
administration of the anesthesia.  While it is noted that 
medical records show he had degenerative disc disease and 
spinal stenosis for years prior to this procedure, the 
operative reports do document some complications with the 
administration of the anesthesia, including as a result of 
the veteran's history of having had multiple back surgeries.  
He has also asserted some vision impairment as a result of 
the procedure.  The appellant's daughter has submitted a 
statement regarding the veteran's disability following the 
surgery.  This lay testimony, which describes symptoms at the 
time may be sufficient if found to be supported by a later 
diagnosis by a medical professional.  See e.g. Jandreau v. 
Nicholson, 492 F. 3d 1372 (2007).  For this, the veteran 
should be afforded an examination.  

Review of the record seems to reveal the operative report of 
February 2004, but it does not appear from the record that 
all other records related to the hospitalization are on file.  
Specifically, there is no indication of how long the 
appellant was hospitalized, there are no nurses notes and in 
general, it appears that an attempt should be made to obtain 
additional records before any determination can be made.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should attempt to obtain 
copies of all medical records related 
to the February 2004 procedure.  
Anesthesia records should be obtained, 
as should hospital summaries, nurse's 
notes, and any other records for this 
hospitalization.  Records immediately 
preceding the surgery, and those for 
any follow-up should also be obtained.  
If some records are not available, the 
documentation of the attempts made to 
obtain the records should be entered in 
the claims file.

2.  The RO/AMC should arrange for the 
veteran to undergo appropriate VA 
examination(s) to ascertain whether it is 
at least as likely as not (probability 50 
percent or more) that the administration 
of anesthesia during the surgical 
procedure performed in February 2004 
caused any disability or aggravated any 
existing disability.  The claims folder 
should be made available for review in 
connection with this examination(s).  The 
examiner(s) should provide complete 
rationale for all conclusions reached.  
Specifically, it should be indicated 
whether the positioning and administration 
of anesthesia caused or causes additional 
back pathology.  It should also be 
ascertained whether there is any visual 
impairment related to the procedure.

3.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable the veteran 
should be provided with a supplemental 
statement of the case (SSOC) that addresses 
all relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered.  The veteran should be given an 
opportunity to respond to the SSOC prior to 
returning the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



